SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D (Amendment No. 2)* Under the Securities Exchange Act of 1934 PACIFIC AIRPORT GROUP (Name of Issuer) GRUPO AEROPORTUARIO DEL PACÍFICO, S.A.B. DE C.V. (Exact Name of Issuer as Specified in its Charter) SERIES B SHARES (Title of Class of Securities) (CUSIP Number) Daniel Muñiz Quintanilla Chief Financial Officer Grupo México, S.A.B. de C.V. Campos ElíseosNo. 400 Colonia Lomas de Chapultepec México City, México 11000 011-5255-1103-5000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 9, 2010 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Section 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act") or otherwise subject to the liabilities of that section of the Exchange Act but shall be subject to all other provisions of the Exchange Act (however, see the Notes). Page 1 of 3 Explanatory Note: Grupo México, S.A.B. de C.V. ("Grupo México") hereby amends the signature page of their Schedule 13D Amendment No. 1, filed on July 12, 2010 (the "First Amendment"), with respect to the Series B Shares, without par value, of Pacific Airport Group (the "Issuer"), for the sole purpose of including Daniel Muñiz Quintanilla's conformed signature to the signature page of the First Amendment, which was unintentionally omitted from page 4 of 10 of the First Amendment.The signature page should read as follows: After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth herein is true, complete and correct. Dated as of: July 12, 2010 GRUPO MÉXICO, S.A.B. DE C.V. By: /s/Daniel Muñiz Quintanilla Name: Daniel Muñiz Quintanilla Title: Chief Financial Officer Page 2 of 3 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth herein is true, complete and correct. Dated as of: July 12, 2010 GRUPO MÉXICO, S.A.B. DE C.V. By: /s/Daniel Muñiz Quintanilla Name: Daniel Muñiz Quintanilla Title: Chief Financial Officer Page 3 of 3
